Citation Nr: 1109065	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-39 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for service-connected left ear hearing loss.


ATTORNEY FOR THE BOARD

Amy M. Smith











INTRODUCTION

The Veteran served on active duty from January 1986 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  Due to the Veteran's residence, his claims file remains under the jurisdiction of the RO in Atlanta, Georgia. 


FINDING OF FACT

Audiometric test results conducted throughout this appeal correspond to a numeric designation no worse than Level IX for the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7 & § 4.85, Table VI, Table VIa, Table VII, Diagnostic Code 6100, and § 4.86 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist


III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for hearing loss in his left ear was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law.

The Board also finds that the duty to assist provisions of the VCAA have been met in this case.  All evidence adequately identified by the Veteran that is relative to his claim on appeal has been obtained and associated with the claims file.  He has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Specifically, VA treatment records have been obtained, and there is no indication that the Veteran has received any private treatment for the hearing loss in his left ear.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  There is no objective evidence indicating that there has been a material change in the severity of the hearing loss in the Veteran's left ear since the August 2009 VA examination, and the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Additionally, the Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  

The Veteran has asserted that the claims file does not include all of his service treatment records.  Indeed, in the June 2007 rating decision on appeal, the RO specifically acknowledged that the service treatment records were incomplete, containing only the report of the examination conducted at the time of the Veteran's service discharge and dental records.

However, while the Veteran argues that any missing service treatment records would reflect that his left ear hearing loss was incurred in service, VA already acknowledged that the hearing loss in the Veteran's left ear was caused by his military service by virtue of granting service connection.  Once service connection has been granted, as in this case, the issue then becomes what is the current level of disability; and the Board notes that where, as here, an appeal is based on the assignment of an initial disability rating following an award of service connection, evidence contemporaneous with the claim and the initial rating decision is most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In short, records dated during the Veteran's period of service from 1986 to 1988 would not adequately or accurately reflect the severity of his hearing loss at the time of his service connection claim was received in 2006 or since that time while the appeal has continued.  Thus, a remand to undertake efforts to obtain any missing service treatment records is not necessary.  VA's duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Charles v. Principi, 16 Vet. App. 370 (2002) & 38 U.S.C.A. § 5103A(a)(2).  See also & McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the veteran in adjudicating this appeal.

Standard Of Review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a [V]eteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Historically, the Veteran filed a claim of entitlement to service connection for left ear hearing loss in May 2006.  The RO granted service connection for left ear hearing loss in a June 2007 rating decision and assigned a noncompensable disability rating, effective from May 2006.  

As the present appeal arises from an initial rating decision which established service connection and assigned an initial disability rating, the entire period is considered for the possibility of staged ratings.  In other words, consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from bilateral service-connected defective hearing, the regulatory rating schedule establishes eleven auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100.  "(D)isability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where, as here, when only one ear is service connected, a Level I will be assigned to the nonservice-connected ear.  38 C.F.R. § 4.85(f).  A 10 percent evaluation for hearing loss is assigned when the hearing acuity is a Level I in the better (non service-connected) ear and at least a Level X in the poorer (service-connected) ear.  38 C.F.R. §§  4.85, 4.87, Tables VI and VII.

The Veteran essentially contends that his hearing acuity is more severe than the current noncompensable evaluation indicates.  The Veteran is competent to describe his hearing loss.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, the Veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.

The report of a March 2007 VA examination reveals puretone thresholds of 5, 0, 0, and 15 decibels in the Veteran's right ear and 65, 60, 55, and 65 decibels in his left ear at 1,000, 2000, 3000, and 4,000 Hertz, respectively.  The average of these thresholds was 5 decibels for his right ear and 61 for his left ear.  Additionally, the Veteran had speech discrimination scores of 96 percent correct in his right ear and 60 percent correct in his left ear.  These findings reflect a numeric designation of I for his right ear and VI for his left ear under 38 C.F.R. § 4.85, Table VI, which in combination, correspond to a noncompensable disability rating for the Veteran's service-connected left ear hearing loss under 38 C.F.R. § 4.85 Table VII.  

Additionally, because each of the puretone thresholds at the specified frequencies is at least 55 decibels in the left ear, the values derived under Table VIa must also be considered in determining the proper numeric designation for that ear.  See 38 C.F.R. 4.86(a) (governing exceptional patterns of hearing impairment).  Under Table VIa, the hearing acuity level in the Veteran's left ear is a IV.  This numeric designation in combination with that assigned to the Veteran's right ear (Level I) corresponds to a noncompensable rating still under Table VII.  See 38 C.F.R. 
§ 4.85, Table VII, Diagnostic Code 6100.

Most recently, the Veteran underwent a VA audiological examination in August 2009.  Testing at that time revealed puretone thresholds of 15, 10, 20, and 15 decibels in the Veteran's right ear and 80, 75, 70, and 75 decibels in his left ear at 1,000, 2000, 3000, and 4,000 Hertz, respectively.  The average of these thresholds was 15 decibels for his right ear and 75 for his left ear.  Additionally, the Veteran had speech discrimination scores of 96 percent correct in his right ear and 42 percent correct in his left ear.  These findings reflect a numeric designation of I for his right ear and IX for his left ear under 38 C.F.R. § 4.85, Table VI, which in combination, correspond to a noncompensable disability rating for the Veteran's service-connected left ear hearing loss under 38 C.F.R. § 4.85 Table VII.  

Additionally, under Table VIa, the hearing acuity level in the Veteran's left ear is a IV.  This numeric designation in combination with that assigned to the Veteran's right ear (Level I) corresponds to a noncompensable rating still under Table VII.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

VA treatment records have been reviewed, but do not show hearing impairment more severe than what was found at the two VA examinations.
Thus, while the audiological examinations of record do reflect an increase in the average puretone threshold in decibels, applying the rating criteria to the test results, the Board must conclude that the currently-assigned noncompensable disability rating is appropriate for the entire appeal period.  Therefore, a compensable schedular rating for hearing loss in the left ear is denied.

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's left ear hearing loss that would render the schedular criteria inadequate.  The record is absent of any evidence of lost time from work or lost productivity due to the Veteran's service-connected hearing impairment.  The Veteran has not shown that his service-connected left ear hearing loss has resulted in unusual disability or impairment that would renders the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate at any time during the current appeal.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, the Board concludes that consideration of the provisions set forth in 38 C.F.R. § 3.321(b)(1) is not warranted for the Veteran's service-connected left hearing loss, and an extraschedular rating is therefore not warranted.

Additionally, the United States Court of Appeals for Veterans Claims has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable since there is no cogent evidence of  unemployability.  Thus, increased compensation based on TDIU is not warranted.  


ORDER

An initial compensable rating for left ear hearing loss is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


